MEMORANDUM **
Kenneth Ketner appeals from the 57-month sentence imposed following his guilty-plea conviction for wire fraud, in violation of 18 U.S.C. § 1343, and money laundering, in violation of 18 U.S.C. § 1957. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Ketner contends that the district court erred by refusing to consider his substantial assistance and cooperation as relevant to its analysis of the 18 U.S.C. § 3553(a) factors. We conclude that the district
court understood its discretion and properly considered all mitigating arguments. See United States v. Carty, 520 F.3d 984, 995 (9th Cir.2008) (en banc).
Ketner also contends that the district court erred by relying on unreliable statements when imposing the sentence. We conclude that the district court did not improperly consider statements lacking “minimal indicia of reliability.” See United States v. Littlesun, 444 F.3d 1196, 1199-1200 (9th Cir.2006).
Because we conclude that the sentence is substantively reasonable, we affirm. See Gall v. United States, — U.S. -, 128 S.Ct. 586, 596-97, 169 L.Ed.2d 445 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provid*439ed by 9th Cir. R. 36-3.